Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     DETAILED ACTION
               Status of Claims
This action is in reply to the application filed on May 23, 2021.
Claims 1-17 are currently pending and have been examined. 

Information Disclosure Statement
The Information Disclosure Statement filed on May 23, 2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 16 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1  of U.S. Patent No. 11,049,075. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 16 and 17 recite the same patentable subject matter of categorizing the conduct associated with the report as (1) Category 3 relating to behaviors or instances occurring on multiple occasions over time, (2) Category 2 relating to behavior or instance which involved a link of subordination between the victim and the accused, or (3) Category 1 relating to behavior or instance which occurs only on one occasion.
Conclusion
With respect to 101, as in the parent case (16/180988), the instant case claims the processing of the harassment data into categories that are represented with a corresponding colored light on a dashboard which results in a practical application of the analysis of the data such that a viewer of the dashboard may be easily informed as to incidents that require attention.
No prior art has been found to disclose the now more narrowly focused limitations directed to categorizing the conduct as (1) relating to behaviors or instances occurring either on multiple occasions over time (2) relating to behavior or instance involved a link of subordination between the victim and the accused, or (3) relating to behavior or instance which occurs only on one occasion. 
The most relevant prior art includes the following:
Drummond (US Pub. No. 2011/0258200) discloses a method for victim notification ([0038] - report information based on first hand encounters [victim]), comprising: receiving structured data relating to conduct of an accused ([0031] - documentation may be formal records, reports or other evidence, e.g., pictures, video, etc...) that is believed to constitute harassment, bullying and/or discrimination ([0020] - documentation regarding socially unacceptable behavior; [0011] - e.g., harassment), the structured data including:
data relating to Who is the perpetrator of the conduct ([0030] - report to identify people committing unacceptable behavior, e.g., harassment);
data related to What the conduct is that is being reported ([0030] - e.g., domestic violence, sexual harassment, etc...); data related to Where the conduct occurred ([0031] - e.g., police report would necessarily have data related to the date); data related to When the conduct occurred ([0031] - e.g., police report would necessarily have data related to the location); storing the structure data in a central server database ([0034] - database and server of website);
providing links to information regarding conduct reported as constituting harassment, bullying and/or discrimination ([0036] - links to reports; [0030] - regarding reports of, e.g., harassment).
U.S. Pub. No. 2015/0234837 to Rowe et al.: Discloses a system for tracking bullying incidents that includes viewing the number of incidents within a given area ([0050]) and a map view of incidents. ([0076]-[0077]).
US Pub. No. 2016/0314552 to Schobel discloses a device running an incident reporting app ([0031]); timestamp of report ([0044]); employer ID ([0056]); using the app for workplace reporting ([0073]); sending alerts ([0095]) and identifying trends ([0097]).
US Pub. No. 2009/0235084 to Ferraro et al. discloses an incident reporting system that includes workplace reporting ([0096]); customizing the type of reports and specific questions posed by each different type of report ([0099]); various types of incidents and determining a report relative to a client organization ([0119]-[0120]).
The following non-patent literature is cited to show the best non-patent literature prior art found by the examiner:
Clancy, Kathryn B. H. • Nelson, Robin G. • Rutherford, Julienne N. • Hinde, Katie. “Survey of Academic Field Experiences (SAFE): Trainees Report Harassment and Assault”. July 16, 2014. https://doi.org/10.1371/journal.pone.0102172.
Can an app get victims to anonymously report workplace harassment? Bloomberg News. Jun 20, 2017 (retrieved at: https://financialpost.com/executive/careers/can-apps-get-victims-to-report-workplace-harassment).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629